IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


HAINES & KIBBLEHOUSE, INC.,              : No. 216 MAL 2015
SUBCONTRACTOR TO BALFOUR                 :
BEATTY CONSTRUCTION, INC.                :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
             v.                          :
                                         :
                                         :
DEPARTMENT OF TRANSPORATION              :
                                         :
                                         :
PETITION OF: HAINES &                    :
KIBBLEHOUSE, INC.                        :


                                    ORDER



PER CURIAM

     AND NOW, this 2nd day of November, 2015, the Petition for Allowance of Appeal

is DENIED.